DETAILED ACTION
Claims 22-41 are presented for examination. Applicant has cancelled claims 1-21 and added new claims 22-41 in the Preliminary Amendment.
The specification should be updated to include the latest status the parent application, i.e., the patent number if the parent application is patented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a management controller” in claims 25-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,955,886 B2. Although they are not identical, they are all directed to the same invention, gracefully terminating applications in accordance with a desired priority ranking of applications, an energy storage capacity of the battery backup unit, and an energy consumption rate of each of the one or more applications. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 30, 32, 37, 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “a desired priority ranking”, which is unclear the priority of which element in the information handling system. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. The specification seems to disclose the desired priority ranking associated with each application that prevents forced termination of the one or more application. Therefore, the claim is indefinite.
Claims 24, 25, 28 and 29 depend on claim 22 above and fail to cure the deficiency of claim 22. Therefore claims 24, 25, 28 and 29 are also indefinite.
Claims 30 and 37 suffer the same problem as claim 22 above, and therefore are also indefinite.
Claims 32 / 38 recites the limitation “a default priority ranking” which suffers the same problem as 30 above.
Claims 31 and 36 depend on claim 30 above and fail to cure the deficiency of claim 30. Therefore claims 31 and 36 are also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 5,315,161) in view of Sasidharan et al. (US 2015/0153810 A1) – references are cited in the IDS.

As to claim 22, Robinson teaches an information handling system (a personal computer system; col. 3, lines 34-35) comprising:
a processor (a processor; col. 3, line 35);
a power supply unit for supplying electrical energy to information handling resources of the information handling system (a uninterruptable power supply (UPS) 108 … power source; col. 3, lines 37-42);
a battery backup unit for supplying electrical energy to the information handling resources responsive to a power event associated with the power supply unit (Upon detection of a primary AC power failure, the UPS converts energy provided via conductors from a source of stored electrical energy 112, generally a bank of batteries, into alternating … power source; col. 3, lines 43-48); and
a non-transitory computer-readable readable medium having embodied thereon a program of instructions configured to, when executed, in response to the power event, gracefully terminate one or more application executing on the processor (the software modules and files programmed into computer for monitoring the UPS communication signal and conduction an orderly shutdown of computer applications and the computer system in the event of a prolonged power failure; col. 4, lines 36-41 and col. 5, line 58-65 and col. 6, line 64 – col. 7, line 7).
Robinson does not teach terminating one or more applications in accordance with a desired priority ranking and an energy storage capacity of the battery backup unit.
However, Sasidharan teaches in response to a power event, terminating one or more applications in accordance with a desired priority ranking (paragraphs [0036]-[0039]).
Sasidharan further teaches applications at the mobile device have associated priority values (paragraph [0024]), separate battery thresholds of the mobile device can be associated with each application priority level, and when the battery threshold reach certain level, associated applications would be terminated (paragraph [0033]). Sasidharan also teaches an administrator is provided with a management dashboard to manage applications run on the mobile device by monitoring the battery threshold level and terminate associated applications that have priority value associated therewith (paragraphs [0040]-[0041], [0043]). Although don’t use the same language or terminology, Sasidharan teaches the management controller is further configured to display an indication to a user of which application set forth in the desired priority ranking can be gracefully terminated within an available energy storage capacity of the batter backup unit in response to the power even.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Sasidharan to the system of Robinson because Sasidharan teaches a method to control the resources allocated to applications based on the applications' priority ranking, thus, when the power level is low, the non-important applications can be terminated to reserve resources for more important applications, thus improve the performance of the system and allows users to still have access to important applications when the power level is low.

As to claim 23, Robinson as modified by Sasidharan teaches wherein the program of instructions configured to use the desired priority ranking to identify one or more applications that can continue to operate based on the energy storage capacity of the battery backup unit (see Sasidharan: applications at the mobile device have associated priority values (paragraph [0024]), separate battery thresholds of the mobile device can be associated with each application priority level, and when the battery threshold reach certain level, associated applications would be terminated (paragraph [0033]), and an administrator is provided with a management dashboard to manage applications run on the mobile device by monitoring the battery threshold level and terminate associated applications that have priority value associated therewith (paragraphs [0040]-[0041], [0043]).

As to claim 24, Robinson teaches a management controller communicatively coupled to the power supply unit and the processor and wherein the non-transitory computer-readable readable medium comprises a partition attached to the management controller (col. 4, lines 44-53).

As to claim 25, Robinson teaches a management controller communicatively coupled to the power supply unit and the processor and configured to generate a user interface with a user of the information handling system (PFD and PFA modules; col. 4, line 44 – col. 5, line 14).
Robinson does not teach allow a user to modify a default listing identifying the desired priority ranking.
However, Robinson teaches the modules configured to interface with a user to change the ride-through and shutdown time (col. 5, lines 8-15).
Sasidharan teaches a management controller configured to interface with a user to allow the user to set the desired priority ranking (paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Sasidharan to the system of Robinson because Sasidharan teaches a method to allow the applications to be ranked based on perceived importance of the applications to the user.
As to claim 26, Robinson as modified by Sasidharan teaches wherein the management controller is further configured to display an indication to the user of which applications set forth in the desired priority ranking can be gracefully terminated within the available energy storage capacity of the battery backup unit (see Sasidharan: paragraph [0024] and [0039]).

As to claim 27, Robinson as modified by Sasidharan teaches wherein the management controller is further configured to determine for each of one or more applications an energy required for such application to be gracefully terminated (see Sasidharan: paragraphs [0043]-[0044] and [0051]).

As to claim 28, Robinson as modified by Sasidharan teaches wherein the management controller is further configured to communicate to the program of instructions the desired priority ranking (see Sasidharan: paragraph [0039]).

As to claim 29, Robinson teaches wherein the management controller is further configured to cause a reduction in power consumption of one or more of the information handling resources responsive to the power event (col. 5, lines 58-65).

As to claim 30, Robinson teaches a method comprising:
determining an occurrence of a power event associated with a power supply unit for supplying electrical energy to information handling resources of an information handling system (Upon detection of a primary AC power failure; col. 3, lines 43-48 and a uninterruptable power supply (UPS) 108 … power source; col. 3, lines 37-42); and
responsive to the power event, gracefully terminating one or more applications executing on a processor of the information handling system (the software modules and files programmed into computer for monitoring the UPS communication signal and conduction an orderly shutdown of computer applications and the computer system in the event of a prolonged power failure; col. 4, lines 36-41 and col. 5, line 58-65 and col. 6, line 64 – col. 7, line 7).
Robinson does not teach terminating one or more applications as a function of a priority ranking, a remaining energy storage capacity of a backup battery unit and an energy consumption rate of each of the one or more applications.
 However, Sasidharan teaches in response to a power event, terminating one or more applications in accordance with a desired priority ranking (paragraphs [0036]-[0039]).
Sasidharan further teaches applications at the mobile device have associated priority values (paragraph [0024]), separate battery thresholds of the mobile device can be associated with each application priority level, and when the battery threshold reach certain level, associated applications would be terminated (paragraph [0033]). Sasidharan also teaches an administrator is provided with a management dashboard to manage applications run on the mobile device by monitoring the battery threshold level and terminate associated applications that have priority value associated therewith (paragraphs [0040]-[0041], [0043]). Although don’t use the same language or terminology, Sasidharan teaches the management controller is further configured to display an indication to a user of which application set forth in the desired priority ranking can be gracefully terminated within an available energy storage capacity of the batter backup unit in response to the power even.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Sasidharan to the system of Robinson because Sasidharan teaches a method to control the resources allocated to applications based on the applications' priority ranking, thus, when the power level is low, the non-important applications can be terminated to reserve resources for more important applications, thus improve the performance of the system and allows users to still have access to important applications when the power level is low.

As to claim 31, Robinson teaches supplying electrical energy to the information handling resources by the battery backup unit responsive to the power event associated with the power supply unit (Upon detection of a primary AC power failure; col. 3, lines 43-48 and a uninterruptable power supply (UPS) 108 … power source; col. 3, lines 37-42).

As to claim 32, see rejection of claim 25 above.

As to claim 33, see rejection of claim 26 above.

As to claim 34, see rejection of claim 27 above.

As to claim 35, inherent by the teaching of Sasidharan with respect to claim 30 above that the system must storing the modified priority ranking.

As to claim 36, see rejection of claim 29 above.

As to claim 37, it is the same as the method claim 30 above except this is an article of manufacture claim, and therefore is rejected under the same ground of rejection.

As to claims 38-41, see rejections of claims 32-35 above, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
October 4, 2022